Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5A and 5B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, line 10, the phrase “the rotational pawl shaft” should be changed to “the pawl rotational shaft” for consistency as it was introduced in line 6. 
In claim 11, line 10, the phrase “the rotational pawl shaft” should be changed to “the pawl rotational shaft” for consistency as it was introduced in line 6. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the stopping flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the stopping flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the stopping flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the stopping flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US 6725962 B1).

Fukuda discloses a park lock (a parking brake unit 100, figures 5A-5E and annotated figure 1), comprising:

Regarding claim 1, an output drive gear (parking break gear 136) disposed on an output drive shaft (main shaft 92, fig. 5A, col. 5, lines 20-24, “The main shaft 92 is drivingly engaged with an output shaft 94…”) and having engagement projections (EP in annotated figure 1) extending outwardly from a circular body and wherein the engagement projections (EP) form an engagement space (ES in annotated figure 1) between adjacent pairs of the engagement projections (EP); 
a pawl (operational element 102) having a body with an engagement protrusion (pawl arrangement 170) extending outward from the body, the body disposed on a pawl rotational shaft (peg 140) such that rotation of the pawl rotational shaft (140) rotates the engagement protrusion (170) in a direction of the output drive gear (136) (col. 8, lines 19-23, 
“Specifically, the operational element 102 generally comprises a pawl arrangement 170 that is shaped, configured, and arranged to engage with the teeth of the parking gear 136 when desired.”)
a rotational cam (cam drum 96, cam 141, and cam surface 142 makes up the rotational cam) disposed on a cam shaft (support shaft 144, fig. 4) that is rotated such that a circumferential cam side face (cam surface 142) engages with a portion of the pawl (102) opposite the engagement protrusion (170) to cause rotation of the pawl (102) about the rotational pawl shaft (140) to thereby move the engagement protrusion (170) towards the output drive gear (136) into one of the engagement spaces (ES) between the engagement projections (col. 8, lines 41-46, “Upon the cam drum 96 reaching the reverse position, as indicated in FIG. 5B, the first end of the operational element 102 begins to slide up the sloping face 168 of the cam surface 142. As it slides up the sloping surface 168, the pawl end of the operational element 102 is urged toward the parking gear 136.”)
and at least one rotational spring (torsion spring 138 on pawl and torsion spring 146 on cam) connected to maintain tension on the pawl (136) and cam (141) such that the engagement protrusion (170) maintains an engagement with the engagement spaces (ES) and engagement projections (EP) that is based on rotation of the cam (141) and a speed of the output drive gear (136).  

    PNG
    media_image1.png
    693
    571
    media_image1.png
    Greyscale


Regarding claim 2, Fukuda discloses (fig. 5A) the park lock (100) wherein the circumferential cam side face (cam surface 142) of the rotational cam (cam drum 96, cam 141, and cam surface 142) has a region of increasing radius (sloping surface 168 to the large diameter surface 166).
Regarding claim 3, Fukuda discloses (fig. 5A) the park lock (100) wherein the circumferential cam side face (cam surface 142) of the rotational cam (cam drum 96, cam 141, and cam surface 142) has a stepped change in radius (In fig. 5A, there is a stepped change in radius from the inner diameter of the cam surface 142 to the sloping surface 168 to the large diameter surface 166). 
Regarding claim 4, Fukuda discloses (fig. 5A) the park lock (100) wherein the at least one rotational spring comprises one of a torsion spring or nested torsion springs (torsion spring 138 and torsion spring 146).
Regarding claim 5, Fukuda discloses (fig. 5A) the park lock (100) wherein the at least one spring comprises a first torsion spring (138) wrapped around a rotation shaft (140) for the pawl (102). 
Regarding claim 6, Fukuda discloses (fig. 4 and 5A) the park lock (100) wherein the at least one rotational spring comprises a first torsion spring (138) wrapped around a rotation shaft for the pawl (102) and a second torsion spring (146) wrapped around the cam shaft (144) (col 7, lines 14-18, “With continued reference to FIG. 4, the cam surface 142 is designed to rotate relative to the support shaft 144, however, the cam surface 142 is attached to the cam drum 96 with the use of a torsion spring 146…”).
Regarding claim 7, Fukuda discloses (fig. 5E) the park lock (100) further comprising: stopping pegs (detent mechanism 156 and pin 152) configured to limit movement of the pawl (102) (col. 7, lines 59-62, “Within the recessed side portion 170 the torsion spring 164 is fixed by its fixed end 148 while a side surface of the side portion 170 is designed to engage with the pin 152 to limit relative movement between the cam drum 96 and the cam surface 142). As the cam’s movement is being limited, the pawl’s movement will be limited also. 
Regarding claim 10, Fukuda discloses (fig. 3) the park lock wherein the pawl (102) and the rotational cam (96) are mounted inside a removable portion of a casing (gear box 90) for a drive assembly (col. 5, lines 13-18, “As discussed above, the shiftable transmission 86 is desirably contained within a gear box 90 such that it is segregated from the crank chamber and the auxiliary chamber.”)
Regarding claim 11, Fukuda discloses (figures 5A-5E and annotated figure 1) a method of locking an automatic transmission (shiftable transmission, abstract), the method comprising:
disposing an output drive gear (parking break gear 136) on an output drive shaft (main shaft 92, fig. 5A, col. 5, lines 20-24, “The main shaft 92 is drivingly engaged with an output shaft 94…”) and having engagement projections (EP) extending outwardly from a circular body and wherein the engagement projections (EP) form an engagement space (ES) between adjacent pairs of the engagement projections (EP);
 providing a pawl ( operational element 102) having a body with an engagement protrusion (pawl arrangement 170) extending outward from the body, the body disposed on a pawl rotational shaft (peg 14) such that rotation of the pawl rotational shaft (140) rotates the engagement protrusion (170) in a direction of the output drive gear (136) (col. 8, lines 19-23, “Specifically, the operational element 102 generally comprises a pawl arrangement 170 that is shaped, configured, and arranged to engage with the teeth of the parking gear 136 when desired.”); 
disposing a rotational cam (cam drum 96, cam 141 and cam surface 142 makes up the rotational cam) on a cam shaft (support shaft 144, fig. 4) that is rotated such that a circumferential cam side face (cam surface 142) engages with a portion of the pawl (102) opposite the engagement protrusion (170) to cause rotation of the pawl (102) about the rotational pawl shaft (140) to thereby move the engagement protrusion (170) towards the output drive gear (136) into one of the engagement spaces (ES) between the engagement projections (col. 8, lines 41-46, “Upon the cam drum 96 reaching the reverse position, as indicated in FIG. 5B, the first end of the operational element 102 begins to slide up the sloping face 168 of the cam surface 142. As it slides up the sloping surface 168, the pawl end of the operational element 102 is urged toward the parking gear 136.”); 
and connecting at least one rotational spring (torsion spring 138 on pawl and torsion spring 146 on cam) to maintain tension on the pawl (136) and cam (141) such that the engagement protrusion (170) maintains an engagement with the engagement spaces (ES) and engagement projections (EP) that is based on rotation of the cam (141) and a speed of the output drive gear (136). 
Regarding claim 12, Fukuda discloses the method wherein the circumferential cam side face (142) of the rotational cam (cam drum 96, cam 141, and cam surface 142) has a region of increasing radius (In fig. 5A, sloping surface 168 to the large diameter surface 166).
Regarding claim 13, Fukuda discloses the method wherein the circumferential cam side face (142) of the rotational cam (cam drum 96, cam 141, and cam surface 142) has a stepped change in radius (In fig. 5A, there is a stepped change in radius from the inner diameter of the cam surface 142 to the sloping surface 168 to the large diameter surface 166).
Regarding claim 14, Fukuda discloses (Fig. 5A) the method wherein the at least one rotational spring comprises one of a torsion spring or nested torsion springs (torsion spring 138 and torsion spring 146).
Regarding claim 15, Fukuda discloses (Fig. 5A) the method wherein the at least one spring comprises a first torsion spring (138) wrapped around a rotation shaft (140) for the pawl (102).
Regarding claim 16, Fukuda discloses (in fig. 4 and 5A) the method wherein the at least one rotational spring comprises a first torsion spring (138) wrapped around a rotation shaft for the pawl (102) and a second torsion spring (146) wrapped around the cam shaft (144) (col 7, lines 14-18, “With continued reference to FIG. 4, the cam surface 142 is designed to rotate relative to the support shaft 144, however, the cam surface 142 is attached to the cam drum 96 with the use of a torsion spring 146…”).
Regarding claim 17, Fukuda discloses (fig. 5E) the method further comprising: stopping pegs (detent mechanism 156 and pin 152) configured to limit movement of the pawl (102) (col. 7, lines 59-62, “Within the recessed side portion 170 the torsion spring 164 is fixed by its fixed end 148 while a side surface of the side portion 170 is designed to engage with the pin 152 to limit relative movement between the cam drum 96 and the cam surface 142). As the cam’s movement is being limited, the pawl’s movement will be limited also.
 Regarding claim 20, Fukuda discloses (fig. 3) the method further comprising: mounting the pawl (102) and the rotational cam (96) inside a removable portion of a casing (gear box 90) for a drive assembly (col. 5, lines 13-24, “As discussed above, the shiftable transmission 86 is desirably contained within a gear box 90 such that it is segregated from the crank chamber and the auxiliary chamber.”)

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not render obvious the combination set forth in claim 8-9 and 18-19.
In particular, claims 8 and 18, the prior art of record does not show “the stopping flange comprises a stopping pin configured to be stopped by stopping pegs on a fixed stopping plate” in combination with other claim limitations. The closet prior art Fukuda does not disclose a stopping pin configured to be stopped by stopping pegs on a fixed stopping plate as detent mechanism 156 and pin 152 are used to contact and limit the movement of the rotational cam, which in turn would limit the movement of the pawl. 
In particular, claims 9 and 19, the prior art of record does not show “the stopping flange comprises a bent portion configured to contact a surface of the rotational cam” in combination with other claim limitations. The closet prior art Fukuda does not disclose a bent portion configured to contact a surface of the rotational cam as detent mechanism 156 and pin 152 are used to contact and limit the movement of the rotational cam. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgardt et al. (WO 2016096511 A1) teaches a parking lock but lacks plural fixed pegs that stops a pin. For claim 9 and 19, the ends of pin 62 could have been the stopping peg and the link 60 could have been considered bent portions, but they do not contact the surface of the rotational cam.
Burgardt (US 9272690 B2) teaches a parking lock but the stopping mechanism is 35 lacks the plural fixed pegs that stops a pin and a bent portion configured to contact a surface of the rotational cam. 
Fujimoto et al. (US 2007/0158161 A1) teaches another parking lock but also lacks the plural fixed pegs that stops a pin and a bent portion configured to contact a surface of the rotational cam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656              

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656